Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over De Coene (US 3847160 A) in view of Rowland-Hill (US 3696815 A) and Rowland-Hill (US 3669125 A).

Regarding claim 1, De Coene discloses a threshing and separating system for an agricultural harvester, comprising: 
a rotor (rotors 8, 9) configured to rotate about a rotor axis; 
a rotor cage (rotor cover 13, and side wall 40) at least partially enclosing the rotor, the rotor cage comprising a tailings return inlet (opening 112, see Fig. 4) formed therein and configured to couple to a tailings return elevator (23); 

De Coene further discloses that in the embodiment shown in Figure 4, the tailings return opening (112) feeds tailings directly to the threshing rotor (col. 4 lines 29-37), and is separate from the embodiment shown in Figure 1. 
De Coene does not disclose an insert opening formed in the rotor cage that is at least partially circumferentially aligned with the tailings return inlet relative to the rotor axis, or a threshing insert removably coupled to the rotor cage, the threshing insert at least partially covering the insert opening and being positioned such that material from the tailings return inlet travels past the threshing insert before reaching the concave.
In a similar combine, Rowland-Hill discloses a threshing rotor (26) housed in a rotor cage (indicated generally at 28) having a threshing insert (side plate 34) insertable into an insert opening (see Fig. 2). The threshing insert (34) acts as an extension of a concave 30 (col. 6 lines 9-10), extends cylindrically around the rotor (col. 2 lines 49-55), and can be replaced with other threshing inserts for different crops (abstract, final 3 lines).
It would be obvious to one of ordinary skill in the art to provide the threshing system disclosed by De Coene with a threshing insert, as disclosed by Rowland-Hill, as a way of using the same combine for different crops. 
Rowland-Hill teaches that the threshing insert extends with the threshing concave, making it obvious to one of ordinary skill in the art to place the threshing insert in the length of the rotor disclosed by De Coene also having a threshing concave. Because De Coene teaches that tailings return opening also aligns with the threshing concave, the resulting combination would at least partially circumferentially align the threshing insert with the tailings return inlet. 

De Coene does not disclose an angled guide lip configured to couple to the tailings return elevator.
In the same field of endeavor, Rowland-Hill ‘125 discloses an angled guide lip (146, 66, see Fig. 2, and 124, see Fig. 5) coupled to a return elevator (64), the guide lip directing tailing into threshing rotors for re-threshing. 
It would be obvious to one of ordinary skill in the art to provide the return elevator disclosed by De Coene with an angled guide lip, as disclosed by Rowland-Hill ‘125, in view of the teaching by Rowland-Hill ‘125 that is known in the art to attach an angled guide lip to a return elevator directing tailings to a rotor for re-threshing. 

Regarding claim 2, Rowland-Hill, of the resultant combination, discloses the threshing and separating system of claim 1, wherein the threshing insert comprises at least one threshing bar (102) extending through the insert opening such that material from the tailings return inlet travels past the at least one threshing bar before reaching the concave.

Regarding claim 3, Rowland-Hill, of the resultant combination, discloses the threshing and separating system of claim 2, wherein the at least one threshing bar extends generally parallel to the rotor axis (see Fig. 8, bars 102 extend parallel to the axis).

Regarding claim 4, Rowland-Hill, of the resultant combination, discloses the threshing and separating system of claim 2, wherein the at least one threshing bar is welded to the threshing insert (col. 7 lines 17-19, col. 5 lines 10-12).

Regarding claim 5, Rowland-Hill, of the resultant combination, discloses the threshing and separating system of claim 2, wherein the rotor cage comprises a smooth interior surface (112) between the insert opening and the concave.

Regarding claim 6, Rowland-Hill, of the resultant combination, discloses the threshing and separating system of claim 1, wherein the threshing insert comprises at least one bushing filling the insert opening (alternative plate 112 is smooth and fills the insert opening).

Regarding claim 7, Rowland-Hill, of the resultant combination, discloses the threshing and separating system of claim 6, wherein the rotor cage defines an interior surface and the at least one bushing is substantially flush with the interior surface (see Fig. 2, the plate is substantially flush with the interior surface of the rotor cage).

Regarding claim 8, De Coene discloses an agricultural harvester, comprising: 
a chassis (see Fig. 1); 
a cleaning system carried by the chassis and comprising at least one sieve (upper sieve 64) and a tailings return elevator (23) with an inlet (22) located below the at least one sieve; and 
a threshing and separating system carried by the chassis and comprising: 
a rotor (8, 9) configured to rotate about a rotor axis; 
a rotor cage (13, 40) at least partially enclosing the rotor, the rotor cage comprising a tailings return inlet (112) formed therein that is coupled to the tailings return elevator; 
at least one concave (11) coupled to the rotor cage and defining a plurality of concave perforations. 
a threshing insert removably coupled to the rotor cage, the threshing insert at least partially covering the insert opening and being positioned such that material from the tailings return inlet travels past the threshing insert before reaching the concave.
De Coene does not disclose an insert opening formed in the rotor cage that is at least partially circumferentially aligned with the tailings return inlet relative to the rotor axis, or a threshing insert removably coupled to the rotor cage, the threshing insert at least partially covering the insert opening and being positioned such that material from the tailings return inlet travels past the threshing insert before reaching the concave.
In a similar combine, Rowland-Hill discloses a threshing rotor (26) housed in a rotor cage (indicated generally at 28) having a threshing insert (side plate 34) insertable into an insert opening (see Fig. 2). The threshing insert (34) acts as an extension of a concave 30 (col. 6 lines 9-10), extends cylindrically around the rotor (col. 2 lines 49-55), and can be replaced with other threshing inserts for different crops (abstract, final 3 lines).
It would be obvious to one of ordinary skill in the art to provide the threshing system disclosed by De Coene with a threshing insert, as disclosed by Rowland-Hill, as a way of using the same combine for different crops. 
Rowland-Hill teaches that the threshing insert extends with the threshing concave, making it obvious to one of ordinary skill in the art to place the threshing insert in the length of the rotor disclosed by De Coene also having a threshing concave. Because De Coene teaches that tailings return opening also aligns with the threshing concave, the resulting combination would at least partially circumferentially align the threshing insert with the tailings return inlet. 

De Coene does not disclose an angled guide lip configured to couple to the tailings return elevator.
In the same field of endeavor, Rowland-Hill ‘125 discloses an angled guide lip (146, 66, see Fig. 2, and 124, see Fig. 5) coupled to a return elevator (64), the guide lip directing tailing into threshing rotors for re-threshing. 
It would be obvious to one of ordinary skill in the art to provide the return elevator disclosed by De Coene with an angled guide lip, as disclosed by Rowland-Hill ‘125, in view of the teaching by Rowland-Hill ‘125 that is known in the art to attach an angled guide lip to a return elevator directing tailings to a rotor for re-threshing. 

Regarding claim 9, Rowland-Hill, of the resultant combination, discloses the agricultural harvester of claim 8, wherein the threshing insert comprises at least one threshing bar (102) extending through the insert opening such that material from the tailings return inlet travels past the at least one threshing bar before reaching the concave.

Regarding claim 10, Rowland-Hill, of the resultant combination, discloses the agricultural harvester of claim 9, wherein the at least one threshing bar extends generally parallel to the rotor axis (see Fig. 8).

Regarding claim 11, Rowland-Hill, of the resultant combination, discloses the agricultural harvester of claim 9. 
Rowland-Hill does not disclose wherein the at least one threshing bar is removably mounted to the threshing insert.
It would have been obvious to one having ordinary skill in the art of the claimed invention to make the threshing bars removable from the threshing insert. It has been held that making parts separable only requires routine skill in the art (MPEP.2144.04.V.C).

Regarding claim 12, Rowland-Hill, of the resultant combination, discloses the agricultural harvester of claim 9, wherein the rotor cage comprises a smooth interior surface (48) between the insert opening and the concave.

Regarding claim 13, Rowland-Hill, of the resultant combination, discloses the agricultural harvester of claim 8, wherein the threshing insert comprises at least one bushing (112) filling the insert opening.

Regarding claim 14, Rowland-Hill, of the resultant combination, discloses the agricultural harvester of claim 13, wherein the rotor cage defines an interior surface and the at least one bushing is substantially flush with the interior surface (see Fig. 2).

Regarding claim 19, Rowland-Hill ‘125 of the resultant combination discloses the threshing and separating system of claim 1, wherein the guide lip is exterior of the rotor cage (see Fig. 2).

Regarding claim 20, Rowland-Hill ‘125 of the resultant combination discloses the agricultural harvester of claim 8, wherein the guide lip is exterior of the rotor cage (see Fig. 2).


Response to Arguments
Applicant’s arguments with respect to claims 1 and 8, have been considered but are moot because the new ground of rejections. Applicant argues De Coene has no need for an angled guide lip, since the tailings return auger extends into the rotor. However, modifying De Coene so that tailings pass through a guide lip, as disclosed by Rowland-Hill ‘125, in the same location along the rotor axis as that disclosed by De Coene, achieves results that are substantially the same. Tailings will be fed directly into a threshing section of a threshing rotor with the inclusion of an angled guide lip.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 4265077 A shows a return elevator and spout. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
/THOMAS B WILL/               Supervisory Patent Examiner, Art Unit 3671                                                                                                                                                                                         


/M.I.R./               Examiner, Art Unit 3671